Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED DESCRIPTION
1.	Claims 1-10 are pending.
Drawings
2.	The drawings filed on 08/25/2021 have been accepted by the Examiner.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Foreign Priority No.   202011024593  filed on 06/11/2020. 

Claim Objections
4.	Claims 1 and claim 10 are objected to because in claim 1 line 12 and in claim 10 line 13 recites the limitation “one or more encoded relationship though said custom function call”. The Examiner interprets this limitation as “one or more encoded relationship through said custom function call”.
The Appropriate correction is required. 
Claims 4 and 5 recites the limitation abbreviated term “LLVM IR”.  And “LLVM”. It should be spelt out as “Low Level Virtual Machine Intermediate Representation (LLVM  IR) and “Low Level Virtual Machine”.
The Appropriate correction is required. 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claims 1-10 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10 the limitation “unsequenced side-effect” make the claims vague and indefinite.  The current specification and the claim language do not define the term “unsequenced side-effect”. Therefore, claims 1 and 10 are rejected under 25 USC 112(b).
The dependent claims are rejected under the same reason.
 claims 1 and 10 recite the limitation “ensuring that the function call does not interfere with the optimization procedure”. It is not clear that the claims indicate which function call and which optimization procedure. Before these limitation, the claims indicate “custom function call” and “optimization passes”. 
The Examiner interprets the limitation as “ensuring that the custom function call does not interfere with the optimization procedure”.
The dependent claims 2-8 are rejected under the same reason.
Claim 6 recites the limitation “wherein the unoptimized IR representation comprises must-not-alias relationship available in line with the IR code”.  It is not clear that this “unoptimized IR representation” is the same as “non-optimized IR representation” that indicated at claim 1.	 Claim 6 is also silent regarding IR code.  It is not clear is this IR code is non-optimized IR or optimized IR representation or language independent intermediate representation. 
Regarding claim 8, the phrase "MAY-ALIAS" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation “removing one or more calls to the function”,  and “prevent inclusion of the functions”. It is not clear that this function is the custom function call or any other function. 
Conclusion
6.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Schmidt (US 20120198428) discloses:  The present invention relates to digital data processing, and in particular to dynamic translation, compilation and optimization of computer programming code. A compiler compiles code in a target program for later execution with a dynamic binary optimizer by including aliasing information with the compiled code. When the program is subsequently executed, the dynamic binary optimizer accesses the aliasing information to determine whether certain optimizations can be safely performed. Preferably, the aliasing information includes a memory reference index assigning an index to each memory reference instruction and a may-alias bit matrix indicating, for each memory reference instruction, which other memory reference instructions might reference the same memory location. Aliasing information is preferably used by the optimizer during execution to safely re-order operations. dynamically compiled code is generated on the system that will execute it, and can be generated from a universal, intermediate level code form (between a high-level source language and a processor-executable form), Often, this information is also preserved in the intermediate code versions as well. Aliasing information enables the compiler to determine which memory locations are potentially referenced by an instruction which references a location in memory, referred to as a memory reference instruction.

Iyer (US 6481007 B1 ) discloses: Alias detection and prevention is a well-researched problem. A number of techniques have been suggested in the literature. An appropriate technique can be used in conjunction with this invention to determine the presence of aliasing among parameters as well as among global variables and subprogram parameters.

Agarwal (US 8468507) Just-in-time ("JIT") compilation technique includes runtime translation of intermediate code output from a complier to targeted machine executable code. As part of this runtime translation (or just-in-time compilation) various optimizations can be used to generate and execute more efficiently performing code, which is tailored to the specific inputs observed during execution. However, JIT based systems compile the entire code at runtime, paying a greater runtime overhead or the translation. At least one of the plurality of different representative lower level instructions is optimized for execution efficiency based on a different configuration of received input data.

	Plum (US 7818729 B1) More particularly, the technology herein relates to the design and construction of compilers which implement control flow analysis, data flow analysis, optimizations (including the type-based aliasing requirements), a byte-oriented alias is mandatory (char, or unsigned char, or a library function such as memset which modifies the bytes of memory). Note that the SSSA 35 must interact with the optimization analysis performed in Semantic Analyzer 34. For a non-limiting example, the analysis necessary to keep a pointer or an integer in a register ("aliasing logic") may be required to determine that that pointer or that integer retains its bounds-related attributes during specific arcs of the flow graph. Further note that the "buckets" introduced in section [use-linker] below can be used by the SSSA 35 to maintain bounds data even when aliasing logic cannot determine whether the bounds data in the user's variables might have been altered. the SSCG 39 inserts invocations of macros or inline functions in an intermediate representation of the original program. Un-referenced auto storage is initially in the Unaliased state. Dynamically-allocated storage (via the C++ operator new, or malloc, etc.), and the pointer which is initialized by the allocation expression, initially has the Unaliased attribute. For a non-limiting example, the following macros-or-functions can be used:

ZHANG WO 2016023471 A1, published on 2016-02-18 the source code into a tag stream; the parser converts the tag stream into an abstract syntax tree; the semantic analysis adds the abstract syntax tree to the semantic tag; The definition of a type alias can directly determine all or part of the parameters of the parameterized type.

Cui (US 20130055207 ) discloses: This process rapidly and accurately identifies alias sets for selected pointers in software modules or programs of any size, including large-scale C/C++ programs such as a complete operating system (OS); Further, in contrast to conventional techniques that perform field-insensitive and context-insensitive may-alias analysis of only two pointers, in various embodiments.

Title: Alias Analysis for Optimization of Dynamic Languages, author: Gorbovitski, Michael et al, published on October 2010.

Title: Precise flow-insensitive may-alias analysis is NP-hard, author: S Horwitz, published on January 1997.

Title: OOElala: Order-of-evaluation based alias analysis for compiler optimization, author: A Phulia et al, published on June 15, 2020.

Title: Extending automatic parallelization to optimize high-level abstractions for multicore, author: C Liao et al, published oh 2009.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196